UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-02633 FIRST VARIABLE RATE FUND FOR GOVERNMENT INCOME (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Year ended December 31, 2011 Item 1. Report to Stockholders. [Calvert First Government Money Market Fund Annual Report to Shareholders] INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies changed their names as indicated: Old Name New Name Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Calvert Investment Investment advisor to the Company, Inc. Management, Inc. Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Principal underwriter Inc. and distributor for the Calvert Funds Calvert Administrative Calvert Investment Administrative services Services Company Administrative Services, Inc. provider for the Calvert Funds Calvert Shareholder Calvert Investment Services, Shareholder servicing Services, Inc. Inc. provider for the Calvert Funds Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Dear Shareholder: After a relatively strong start to 2011, the U.S. economy lost its footing during the summer. Hope for a second-half rebound gave way to concerns that we were heading into another recession as consumer insecurity, a weak job market, the looming sovereign debt crisis in Europe, and uncertainty about the direction of U.S. and European policy weighed on economic growth and turned markets into a roller coaster. After the historic loss of the Standard & Poor’s AAA rating for U.S. government debt, already anxious investors flocked to the relative safety of cash and Treasuries despite the downgrade and very low yields. In fact, Treasuries were the star of the show, as the 30-year Treasury bond posted a total return for the year of more than 30%. After the downgrade, the Federal Reserve announced plans to keep short-term interest rates at very low levels through at least mid-2013. In early 2012, it extended that timeframe into 2014. After ending 2010 on a sour note, municipal bond returns rebounded during 2011 as municipal debt issuance and investor outflows slowed, and fears of widespread municipal debt defaults proved to be unfounded. As a result, the Barclays Capital Municipal Bond Index returned 10.70% for the year. Corporate bonds performed well for the first half of the reporting period but experienced greater volatility in the second half, reflecting increased volatility in the wider financial markets. The Barclays Capital U.S. Credit Index finished the year up 8.35%. The 2008-2009 Financial Crisis: Where Are We Now? Having just passed the three-year anniversary of the onset of the financial crisis, I think it’s worth noting some key differences between now and then. Despite ensuing events, markets are still generally ahead of where they were, as the Bar-clays Capital U.S. Credit Index gained an annualized 10.90% for the three-year period ended December 31, 2011, while the Barclays Capital Municipal Bond Index returned an annualized 8.57%. Three years ago, we told you that soaring demand for Treasury securities had driven three-month Treasury bill yields to 0.92% as of September 30, 2008, which was then the lowest level since World War II. The flight to quality amid the economic uncertainty has continued to drive demand for Treasuries at times since then, and the three-month Treasury bill yield stood even lower, at 0.02%, on December 31, 2011. www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND ANNUAL REPORT 4 While still high, the unemployment rate has decreased a full percentage point from its recession peak. And in a direct month-to-month comparison, the United States added 200,000 jobs in December 2011 versus losing 619,000 jobs in December 2008. 1 In housing, builder confidence in the current market for new single-family homes rose for the third consecutive month to 21 in December12 points higher than it was in December 2008. 2 Energy prices have fallen, too. After soaring to $150 a barrel, crude oil hovered around $100 a barrel at the end of December 2011. While prices at the pump did not decrease proportionately, they are lower, which is good for consumers’ wallets and industries heavily tied to oil. And although household debt still exceeds after-tax income, it has fallen 12% from its record high in September 2007. 3 The bottom line is that economic recovery may continue to be more two-steps-forward, one-step-back rather than the straight line progress we’d all prefer, but the recovery is happening. In the meantime, your Calvert fund managers will help guide your investments through the ups and downs that may lie ahead. Your Financial Advisor Is Always Available It’s easy to be a long-term investor when markets are strong. The challenge is to remain one when markets are undergoing a protracted period of uncertainty. While it may take longer than we’d like, markets have always recovered in the past and I am confident they will do so again. These cycles are simply the nature of the financial markets. In times like these, it’s best to stay the course, maintaining an appropriate and well-diversified mix of U.S. and international stocks, bonds, and cash for your goals and risk tolerance. However, if you think your financial needs or risk tolerance have changed, your financial advisor is always available to discuss your concerns. www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND ANNUAL REPORT 5 We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we thank you for entrusting your investments to Calvert. Barbara J. Krumsiek President and CEO Calvert Investments, Inc.
